DETAILED ACTION
All of the references cited in the International Search Report have been considered.  None is anticipatory. The most pertinent of these references have been applied below.
		
Election/Restrictions
Applicant’s election with traverse of Group I, Claims 1-7 is acknowledged. The applicant argued lack of undue burden. All groups are distinct inventions and present a serious burden to the U.S. Patent and Trademark Office based on a proper lack of unity analysis. The traversal is on the ground that the restriction is only proper if the claims are independent or distinct and there would be a serious burden placed on the Examiner if restriction is not required. This is not found persuasive because the issue as to the meaning and intent regarding “independent and distinct” as used in 35 U.S.C 121 and 37 CFR 1.41, which is for national applications, but it is not used for PCT national stage (371) applications. For PCT national stage applications, restriction is based upon unity of invention; restriction of a national stage application does not take into account whether or not the inventions are independent or distinct, and does not take into account burden on the examiner.  The restriction is based on lack of unity, because the common technical feature is met be prior art. See below rejections. 
This restriction is made FINAL.  The restriction and election of species as stated in the previous office action are repeated here as such. 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-7 (is)are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  "In particular", more preferred", "preferably" and similar phrases are never proper claim language. Which range or species is the claim limited to? These phrases must be removed at every occurrence.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagaoka et al. (US 5561199).
As to claims 1-7, Nagaoka (claims, abs., examples, 2:20-35, 3:45-68, 4:1-68, 5:1-20, 7:20-68) discloses a polyphenylene sulfide, PPS-C, with a melt viscosity of 1k poise (100 PaS) terminated with SNa.  The PPS would inherently exhibit the claimed high Mw and thermal stability index, because in view of the substantially identical composition (in this case, the disclosed polymer structure, end group, and melt viscosity), it appears that In re Petering, 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962).
Nagaoka is silent on the claimed chain extender and other process limitations. However, claim(s) 1-7 is(are) product-by-process claims that are limited by and defined by the product.  Determination of patentability is based on the product itself, not on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F. 2d 695, 698,277 USPQ 964,966 (Fed. Cir. 1985).  See MPEP § 2113.  In this case, Nagaoka PPS-C would inherently have terminals of –phenyleneSNa that meets the claimed end-capped PPS structure.
	

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-7 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawama et al. (US 20060074219 list on IDS and ISR).
Kawama (claims, abs., 4, 17, 31-32, 77, 84-87, examples) discloses a process of producing a high molecular weight (high melt viscosity) polyphenylene sulfide having nitrogen content of at most 400 ppm by polymerizing p-dibromobenezene or p-dichlorobenzene with a sulfur source comprising NaSH in presence of NaOH.  Kawama teaches p-dibromobenezene or p-dichlorobenzene are functionally equivalent monomers to produce the PAS.  Therefore, it would have been obvious to one of ordinary skill in the art to have replaced dichlorobenzene of Ex.1 with dibromobenezene because of their equivalent functionality as monomers to produce the PAS.  These conditions appear to equally apply to both productions using similar dihalogonbenzene materials. This adaptation would have obviously yielded instantly claimed invention.  The melt viscosity measured at 310 °C/1216 sec-1 is 10-1500 PaS, overlapping with the claimed range.  It has been found that where claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists - see MPEP 2144.05.  
Kawama is silent of on using the claimed chain extender, thermal stability index, Mw, and capped PAS.  According to instant Ex.2, using p-dibromobenezene, NaHS, and NaOH would produce the claimed chain extenders during the polymerization in-situ.  Accordingly, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the references.  Kawama a process using the claimed See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).  If it is the applicant’s position that this would not be the case: (1) applicant must provide evidence to support the applicant’s position, and (2) it would be the examiner’s position that the application contains inadequate disclosure on how to obtain the claimed effects or properties with only the claimed steps, claimed processing conditions, and the claimed components in the claimed amounts.
Kawama is silent on the claimed process limitations. However, claim(s) 1-7 is(are) product-by-process claims that are limited by and defined by the product.  Determination of patentability is based on the product itself, not on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F. 2d 695, 698,277 USPQ 964,966 (Fed. Cir. 1985).  See MPEP § 2113.  

Claim(s) 1-7 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagaoka et al. (US 5561199).
Disclosure of Nagaoka is adequately set forth in ¶1 and is incorporated herein by reference.
As to claims 1-7, Nagaoka (claims, abs., examples, 2:20-35, 3:45-68, 4:1-68, 5:1-20, 7:20-68) discloses an exemplary SNa terminated polyphenylene sulfide (B):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

with a melt viscosity of 100-30k poise (10-3kPaS), overlapping with the claimed range.  It has been found that where claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists - see MPEP 2144.05.  
Nagaoka is silent on the claimed chain extender and other process limitations. However, claim(s) 1-7 is(are) product-by-process claims that are limited by and defined by the product.  Determination of patentability is based on the product itself, not on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F. 2d 695, 698,277 USPQ 964,966 (Fed. Cir. 1985).  See MPEP § 2113.  In this case, Nagaoka PPS-C would 
Nagaoka is silent of on the claimed thermal stability index, Mw, and capped PAS.  Accordingly, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the references.  However, the references teach a composition containing the claimed components in the claimed amounts prepared by a substantially similar components.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical aforementioned properties would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar PPS ((in this case, the disclosed polymer structure, end group, and melt viscosity).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).  If it is the applicant’s position that this would not be the case: (1) applicant must provide evidence to support the applicant’s position, and (2) it would be the examiner’s position that the application contains inadequate disclosure on how to obtain the claimed effects or properties with only the claimed components in the claimed amounts by the disclosed or claimed process.


	

	

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE FANG/Primary Examiner, Art Unit 1766